Title: To Benjamin Franklin from ——— Le Coeur: Bill for the Schooling of Benjamin Franklin Bache, 20 October 1777
From: Le Coeur, ——
To: Franklin, Benjamin


[October 20, 1777]


Les deux quartiers de Pension de Mr. Benjamin franklin échus
  

  
  le quatre du présent
    254 l.t.


  plus un habit uniforme tout compris
  98.10



  6 paires de bas de cotton a 50 s. font
  15   


  un Chapeau
  6   


  neuf paires de souliers
  36   


  pour les semaines
  17.10


  pour le Perruquier
  9   


  Livres de Classes
  3   



439 l.t.


J’ai reçu de Monsieur franklin Les deux quartiers de Pension de Mr. Benjamin échus Le quatre du présent et le montant du present memoire dont je quitte Mon dit Sieur a Passy Le Vingt Octobre Mil Sept Cent Soixante dix Sept
Le Coeur
 
Endorsed: Account of Ben’s Schooling
